The opinion of the court was delivered
Per Curiam.
The judgment of the Appellate Division is
affirmed for the reasons expressed in the majority opinion of that court. 78 N. J. Super. 534 (1963).
It should be noted, however, that the statement in the opinion that “[p]laintiff could have been retained in service for a specified period of time [after age 65], provided it did not extend beyond his seventieth birthday” (78 N. J. Super., at p. 539) is not necessary to the decision. Plaintiff’s retention here was “for an indefinite period,” which the Appellate Division properly held to mean that the borough could involuntarily retire him at any time. The question was, therefore, not involved — and we specifically reserve it — whether N. J. S. A. 43:16 — 1.1 empowers a municipality to retain a police chief in service after he has reached his sixty-fifth birthday on any basis other than at the will of the governing body.
No costs to any party.
For affirmance — Chief Justice Weintraub, and Justices Jacobs, Francis, Proctor, Hall, Schettino and Hane-man — 7.
For reversal — None.